Exhibit 10.1

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT

﻿

This FIRST AMENDMENT TO THE STOCK PURCHASE AGREEMENT, dated as of July 25,
2018 (this  “Amendment”), is entered into by and between Jernigan Capital, Inc.,
a Maryland corporation (the “Company”), and NexPoint Advisors, L.P. in its
capacity as Buyer Representative under the Agreement (as defined below).

﻿

WHEREAS, the Company and the Buyers entered into that certain Stock Purchase
Agreement (the “Agreement”), dated as of July 27, 2016, relating to the issuance
and sale, from time to time, of up to $125,000,000 in shares of the Company’s
Series A Preferred Stock, par value $0.01 per share, at a price of $1,000 per
share; and

﻿

WHEREAS, the Company and the Buyer Representative, on behalf of the Buyers, have
agreed that it is in their mutual interests to make certain amendments to the
Agreement as set forth herein.

﻿

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Buyer Representative hereby
agree as follows:

﻿

1.



Unless otherwise indicated, capitalized terms used herein have the meanings
assigned to them in the Agreement.

﻿

2.



Section 1(a) of the Agreement is hereby amended and restated in its entirety as
follows:

﻿

“(a)The Company’s Right to Require Regular Purchases. Subject to the terms and
conditions of this Agreement, on any given Business Day after the satisfaction
of the conditions set forth in Sections 5 and 6 of this Agreement, through and
including, the tenth Business Day (the “Final Purchase Notice Date”) preceding
September 30, 2018 (September 30, 2018 being the “Final Draw Date”), the Company
shall have the right, but not the obligation (other than as set forth in Section
1(b) below), to direct the Buyers by its delivery to the Buyers of a Purchase
Notice from time to time, and each of the Buyers thereupon shall have the
obligation, severally and not jointly, to purchase the Purchase Amount specified
in the Purchase Notice (each such purchase, a “Regular Purchase”) at the
Purchase Price on the Purchase Date, as specified in the Purchase Notice;
however, in no event shall (i) the Purchase Amount of a Regular Purchase be (A)
less than $5,000,000 or, if greater than $5,000,000, other than in integral
multiples of $1,000,000, (B) more than $15,000,000 in any given calendar month,
and (C) more than $35,000,000 in any three-month period, and (ii) the Purchase
Date be subsequent to the Final Draw Date. The Company may deliver additional
Purchase Notices for additional Regular Purchases to the Buyers from time to
time so long as the most recent Regular Purchase has been completed, and, in any
event, at most one-time per month.” 

﻿

3.



The Buyer Representative hereby represents and warrants that it has all power
and authority to execute and deliver this Amendment in accordance with Sections
10(o) and 10(s) of the Agreement.  

﻿

4.



Except as otherwise provided in this Amendment, the Agreement shall remain in
full force and effect. On or after the date of this Amendment, each reference in
the



--------------------------------------------------------------------------------

 

 

 

Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Agreement shall mean and be a reference to the Agreement
as amended by this Amendment, and this Amendment shall be deemed to be a part of
the Agreement.

﻿

5.



This Amendment may be executed with counterpart signature pages or in two
counterparts, each of which shall be deemed to be an original, and all of which
taken together shall constitute one and the same agreement (and all signatures
need not appear on any one counterpart). In the event that any signature is
delivered by facsimile transmission or by email delivery of a “.pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.

﻿

6.



The provisions of Section 10 (Miscellaneous) of the Agreement shall apply
mutatis mutandis to this Amendment, and to the Agreement as modified by this
Amendment, taken together as a single agreement, reflecting the terms therein as
modified hereby.

﻿

[signature page follows]

 

 

2

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the date first
written above.

﻿

﻿

﻿

 

﻿

THE COMPANY:

﻿

 

﻿

JERNIGAN CAPITAL, INC.

﻿

 

﻿

/s/ Kelly P. Luttrell

 

Name: Kelly P. Luttrell

 

Title: Senior Vice President, Chief Financial Officer, Treasurer and Corporate
Secretary

﻿

﻿



﻿

 

BUYER REPRESENTATIVE:

 

﻿

 

NEXPOINT ADVISORS, L.P.

 

﻿

 

/s/ Dustin Norris

 

Name: Dustin Norris

 

Title: Secretary

 

﻿



 

 

--------------------------------------------------------------------------------